Citation Nr: 0609416	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Eligibility for VA home loan benefits.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant served in the Army National Guard (ARNG) from 
January 1975 to August 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the Eligibility 
Center in Winston-Salem, North Carolina that denied 
eligibility for VA home loan benefits.  A Board hearing was 
requested and scheduled, but the appellant failed to report 
for such hearing. 

This case was forwarded to the Board by the RO in Hartford, 
Connecticut.


FINDINGS OF FACT

1.  The appellant served in the ARNG from January 1975 to 
August 1986, when he received a general discharge under 
honorable conditions.

2.  The appellant is not a "veteran" under the laws 
pertaining to VA home loan benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA home loan benefits.  38 
U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant served in the Army National Guard (ARNG) of 
Connecticut from January 1975 to August 1986.  His Report of 
Separation and Record of Service reflects that he received a 
general discharge under honorable conditions, and he was not 
eligible for reenlistment.

Records reflect that the appellant applied for eligibility 
for VA home loan benefits in September 2002, and that his 
claim was denied in September 2002.

Governing law provides that a veteran is eligible for housing 
loan benefits if he meets certain requirements.  38 U.S.C.A. 
§§ 3701, 3702 (West 2002 & Supp. 2005).  As pertinent to this 
case, the term "veteran" includes an individual who is not 
otherwise eligible for the benefits of this chapter and who 
has completed a total service of at least 6 years in the 
Selected Reserve and, following the completion of such 
service, was discharged from service with an honorable 
discharge, was placed on the retired list, was transferred to 
the Standby Reserve or an element of the Ready Reserve other 
than the Selected Reserve after service in the Selected 
Reserve characterized by the Secretary concerned as honorable 
service, or continues serving in the Selected Reserve, or who 
was discharged or released from the Selected Reserve before 
completing 6 years of service because of a service-connected 
disability.  38 U.S.C.A. §§ 3701(b)(5)(A), 3702(a)(2)(E) 
(West 2002 & Supp. 2005).  The term "Selected Reserve" 
means the Selected Reserve of the Ready Reserve of any of the 
reserve components (including the Army National Guard of the 
United States and the Air National Guard of the United 
States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B) 
(West 2002).  

The evidence reflects that although the appellant served in 
the Selected Reserve for more than 6 years, he did not 
receive an honorable discharge.  He does not meet any of the 
other requirements for eligibility for VA home loan benefits 
under 38 U.S.C.A. § 3701(b)(5)(A) (West 2002).  His military 
service does not qualify him for "veteran" status under 
38 U.S.C.A. § 3701 and § 3702, and therefore he is not 
eligible for VA home loan benefits.

The appellant has stated that he has applied to the Army 
Review Boards Agency for an upgrade of the character of his 
discharge from the ARNG, and that therefore his application 
for VA home loan benefits should be held in abeyance until 
the outcome of that application is known.  The appellant is 
hereby advised that if the character of his discharge is 
upgraded to "honorable," he may reapply for VA home loan 
benefits at that time.

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, the appellant is not eligible 
for VA home loan benefits.  Thus, the claim for eligibility 
for VA home loan benefits must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

As the outcome of this case turns on the law rather than the 
evidence, the notice and duty to assist provisions of the law 
are inapplicable.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 
& Supp. 2005); Mason v. Principi, 16 Vet. App. 129 (2002).

ORDER

Eligibility for VA home loan benefits is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


